Exhibit 10.19

 

SEMTECH CORPORATION

CASH BONUS INCENTIVE PLAN

 

ARTICLE I

PURPOSE OF THE PLAN

 

This Plan is established to provide a further incentive to selected employees to
promote the success of Semtech Corporation by providing an opportunity to
receive additional compensation for beyond normal expected performance measured
against individual and business unit goals. The Plan is intended to achieve the
following:

 

  1. Stimulate employees to work individually and as teams to meet objectives
consistent with enhancing shareholder value.

 

  2. Facilitate the Company’s ability to attract, retain, and motivate top
technical, managerial, and executive talent.

 

  3. Ensure that employees are held accountable, and appropriately rewarded, for
both organizational and individual performance.

 

ARTICLE II

DEFINITIONS

 

1. ANNUAL SALARY — The regular base salary of a Participant at the time of
calculation of the incentive award payment, but excluding any incentive
compensation, commissions, over-time payments, retroactive payments not
affecting the base salary or applicable to the current year, and any other
payments of compensation of any kind.

 

2. BOARD — The Board of Directors of the Company.

 

3. BUSINESS PLAN — The Company’s Annual Business Plan.

 

4. BUSINESS UNIT – The business units defined by the Company from time to time
to reflect its major product lines.

 

5. COMMITTEE — The Compensation Committee of the Board of Directors as from time
to time appointed or constituted by the Board of Directors.

 

6. COMPANY — Semtech Corporation and those subsidiaries of which it owns
directly or indirectly 50% or more of the voting stock or other equity
interests.

 

7. EMPLOYEE — Any person who is employed by the Company and who is paid a salary
as distinguished from an hourly wage. The term shall be deemed to include any
person who was employed by the Company during all or any part of the year with
respect to which a bonus pool has been established by the Committee but shall
not include any employee who, during any part of a Plan Year, was represented by
a collective bargaining agent or whose salary is paid by a third party.

 

8. MANAGER – the manager of a Business Unit or, with respect to a Participant
who is not a member of a Business Unit, the relevant corporate function head.
Managers generally hold the position of Vice President.

 

9. PARTICIPANT — Any Employee selected to participate in the Plan in accordance
with its terms.

 

10. PLAN — This Semtech Corporation Cash Bonus Incentive Program.

 

83



--------------------------------------------------------------------------------

11. PLAN YEAR — The Company’s fiscal year.

 

12. SECTION 16 GROUP – The Chief Executive Officer and other officers and
employees who have been determined by the Board to be statutory insiders subject
to the requirements of Section 16 of the Securities Exchange Act of 1934, as
amended.

 

13. SUPERVISOR – A Participant’s immediate supervisor.

 

ARTICLE III

ELIGIBILITY FOR PARTICIPATION

 

Participants are those salaried employees of the Company selected based on
recommendations by the Supervisors, with the endorsement of the applicable
Managers. The Committee may authorize the Company’s Vice President of Human
Resources to determine who shall participate in the Plan, except for members of
the Section 16 Group. Participation of members of the Section 16 Group shall
require Committee approval. The selection of an employee as a Participant for a
Plan Year may be shown by the Committee’s establishment of a bonus pool for such
Plan Year that includes a target award for such employee. No member of the
Committee shall be eligible to participate in the Plan.

 

ARTICLE IV

BONUS POOL

 

1. As early as feasible at the beginning of each Plan Year, the Chief Executive
Officer shall recommend to the Committee for its review and approval an amount
to be established as a bonus pool for the Plan Year. The proposed pool amount
shall be calculated as the sum of (a) the target bonus awards (calculated in
accordance with Exhibit A hereto) for employees recommended to be Participants
for the Plan Year and (b) an estimate of target awards for positions that may be
filled during the Plan Year (new hires who may become Participants on a pro rata
basis).

 

2. To assist the Committee in making a determination with respect to the Chief
Executive Officer’s recommendation, the proposed bonus pool shall also be
expressed as a percentage of pre-tax profit, as set forth in the Business Plan.
However, for this purpose such pre-tax profit shall be computed prior to the
deduction of incentive compensation payments to be paid under the Plan and may
exclude anticipated extraordinary items.

 

3. Incentive compensation payments will be made in accordance with Article V. In
accordance with Exhibit A hereto, the aggregate incentive compensation payments
made under the Plan for the Plan Year may exceed the bonus pool in certain
circumstances, but in no event will the aggregate incentive compensation
payments under the Plan for a Plan Year exceed 120% of the bonus pool
established for that Plan Year.

 

4. The bonus pool does not represent a segregated fund of assets. Participants
have no claim on any particular group of Company assets, either before or after
incentive compensation payments are determined for the Plan Year. Any incentive
compensation awarded under the Plan will be paid from the general assets of the
Company.

 

ARTICLE V

INCENTIVE COMPENSATION PAYMENTS

 

1. CALCULATION OF PAYMENTS — Incentive compensation payments to Participants
shall be calculated in accordance with the formula and procedures set forth in
Exhibit A hereto. All calculations will be made under the supervision of the
Chief Financial Officer. All payments shall be in cash.

 

2.

INDIVIDUAL PERFORMANCE FACTORS – A Participant’s Individual Performance Factor
that is factored into the incentive payment calculation shall be based on
achievement of performance goals, as provided in Exhibit A. A

 

84



--------------------------------------------------------------------------------

 

Participant’s Individual Performance Factor shall be determined by the
Participant’s Supervisor. The Individual Performance Factor of the Chief
Executive Officer shall be determined by the Committee and the Committee shall
review the Individual Performance Factors of other Participants who are members
of the Section 16 Group. The Committee may, at the request of any member of the
Committee, review the Individual Performance Factors of any other Participant or
groups of Participants. The Committee may make adjustments in any such
performance factors as it considers appropriate.

 

3. ORGANIZATIONAL PERFORMANCE FACTORS – After the end of the Plan Year, the
performance of the Company and each Business Unit shall be rated against the
Business Plan to determine the Organizational Performance Factors that are
factored into the incentive payment calculation, all as provided in Exhibit A
hereto.

 

4. METHOD OF PAYMENT –

 

  A. The incentive compensation payment determined for each Participant with
respect to each Plan Year shall be paid to such Participant in cash within two
and one-half months after the close of the Plan Year, provided however, that
payments will not be made until the Company’s registered independent public
accountant has completed its audit of the Company’s financial statements for the
Plan Year. Notwithstanding any awards authorized by the Committee for the Plan
Year, the Committee may, in its sole discretion, cancel or adjust downward the
unpaid awards for any or all Participants based on the results of the audit.

 

  B. Incentive compensation payments shall be paid net of any taxes or other
amounts required to be withheld.

 

5. RIGHTS OF PARTICIPANTS

 

  A. Selection of an individual as a Participant for one Plan Year does not mean
that the individual will be selected to participate in future Plan Years.

 

  B. The establishment of a bonus pool is subject to the discretion of the
Committee. No Participant shall have any right to require the Committee to
establish a bonus pool for any Plan Year. No Participant shall have any vested
interest or property right or any share in any amounts that may be established
as a bonus pool.

 

  C. All payments are subject to the discretion of the Committee. No Participant
shall have any right to require the Committee to authorize any incentive
compensation payments under the Plan. Even though Participant performance may be
rated periodically during the Plan Year, all incentive compensation payments are
subject to calculation as set forth in Exhibit A and the discretion of the
Committee. The mere existence of periodic performance assessments does not give
the Participant any basis for claiming any incentive compensation under this
Plan on a pro rata basis during the Plan Year or otherwise.

 

  D. Payments properly made under the Plan and distributed to Participants shall
not be recoverable from the Participant by the Company.

 

  E. Nothing in this Plan gives a Participant the right to remain in the employ
of the Company. Except to the extent explicitly provided otherwise in a then
effective written employment contract executed by Participant and the Company,
Participant is an at will employee whose employment may be terminated without
liability at any time for any reason.

 

ARTICLE VI

ADMINISTRATION

 

The Plan shall be administered under the direction of the Committee. The
Committee shall have the right to construe the Plan, to interpret any provision
thereof, to make rules and regulations relating to the Plan, and to determine
any factual question arising in connection with the Plan’s operation after such
investigation or hearing as the Committee may deem appropriate. Any decision
made by the Committee under the provisions of this Article shall be conclusive
and binding on all parties concerned. The Committee may delegate to the officers
or employees of the Company the authority to execute and deliver those
instruments and documents, to do all acts and things, and to take all other
steps deemed necessary, advisable or convenient for the effective administration
of this Plan in accordance with its terms and purpose.

 

85



--------------------------------------------------------------------------------

ARTICLE VII

AMENDMENT OR TERMINATION OF PLAN

 

The Board shall have the unilateral right to terminate or amend this Plan at any
time with respect to all or some Participants with respect to any unpaid bonus
amounts, and to discontinue the establishment of bonus pools.

 

ARTICLE VIII

EFFECTIVE DATE

 

This Plan document is a restatement of the program in operation at the Company
for fiscal year 2005 and shall be effective with respect to the operations of
the Company for years subsequent thereto.

 

86



--------------------------------------------------------------------------------

EXHIBIT A

CALCULATION OF CASH BONUS INCENTIVE PROGRAM PAYMENTS

 

A. AWARD FORMULA

 

  1. It is expected that the business and individual objectives established for
this Plan will be accomplished in accordance with the Company’s Code of Conduct.
A Participant’s commitment and adherence to the Company’s ethical standards will
be considered in determining awards under this Plan.

 

  2. Incentive compensation payments will be calculated by multiplying the
Participant’s Annual Salary by the applicable “Target” of the Participant’s
position (as defined in B) to establish the Participant’s “Target Award”

 

  3. For Participants who are members of a Business Unit - The Participant’s
Target Award will be multiplied by the Individual Performance Factor (as defined
in C). The resulting award will then be multiplied by the sum of 70% of the
relevant Business Unit Performance Factor (as defined in D) and 30% of the
Corporate Performance Factor (as defined in D).

 

  4. For the Chief Executive Officer and Participants who are members of a
corporate functional group rather than a Business Unit - The Participant’s
Target Award will be multiplied by the Individual Performance Factor (as defined
in C). The resulting award will then be multiplied by the Corporate Performance
Factor (as defined in D).

 

  5. Awards shall be made only to

 

  a. Participants who are in the employ of the Company on the date of payment,
and

 

  b. the estates of, or beneficiaries designated by, Participants who shall have
died while employed during the Plan Year.

 

However, pro-rated awards for Participants who terminate employment during a
Plan Year may at the discretion of the Manager and with the endorsement of the
Chief Executive Officer, be recommended to the Committee for consideration based
on the conditions of the case.

 

  6. At the discretion of the Manager and the Vice President of Human Resources
and with the endorsement of the Chief Executive Officer, pro-rated awards may be
recommended for individuals who become Participants subsequent to the beginning
of a Plan Year.

 

  7. Recommended awards for Participants whose target levels change during the
Plan Year will be based on the target level in effect when the calculation is
made.

 

  8. The aggregate of all Participant’s incentive awards determined under this
Exhibit A will be recommended to the Committee for its consideration.

 

  9. Before the calculated awards are presented to the Committee, the award for
any Participant or group of Participants may be adjusted, upward or downward, at
the discretion of the Chief Executive Officer. The recommended award for any
Participant, or group of Participants, may be adjusted, upward or downward, at
the discretion of the Committee. Examples of factors that could lead to an
adjustment are the subjective criteria such as the Participant’s initiative,
leadership, teamwork, judgment, and creativity.

 

  10. In no event will an incentive compensation payment under this Plan to any
Participant for a Plan Year exceed 120% of the Participant’s Target Award for
that Plan Year.

 

  11. Notwithstanding any awards authorized by the Committee for a Plan Year,
the Committee may, in its sole discretion, cancel or adjust downward the unpaid
awards for any or all Participants based on the results of the audit of the
Company’s financial statements for the Plan Year by the Company’s independent
registered public accountant.

 

87



--------------------------------------------------------------------------------

B. TARGET LEVELS

 

Target levels are based on the level of importance and responsibility of the
position in the organization. Where a range has been established, the actual
target level is determined by the Manager and Vice President of Human Resources,
subject to approval by the Chief Executive Officer. The Committee determines the
actual target level for the Chief Executive Officer and each of the other
members of the Section 16 Group.

 

Position

--------------------------------------------------------------------------------

   Target Level


--------------------------------------------------------------------------------

President and Chief Executive Officer

Chief Financial Officer

Chief Operating Officer

   70-100%
70-100%
70-100%

Vice Presidents

   50-70%

Other Eligible Positions

   10-50%

 

C. INDIVIDUAL PERFORMANCE FACTORS

 

  1. At or near the beginning of each fiscal quarter, performance goals for each
Participant shall be set by the Participant and the Participant’s Supervisor.
These quarterly individual performance goals are weighted by the Participant and
Supervisor to reflect the importance of each objective and are sometimes
referred to as “Most Important Tasks (MITs)”. MITs for the Chief Executive
Officer shall be set by the Chief Executive Officer and the Committee. From time
to time the Chairman of the Board may assist the Committee with respect to the
MITs of the Chief Executive Officer.

 

  2. Establishment of MITs

 

  a. Each Participant in a Business Unit will have as a quarterly objective the
achievement of a level of Business Unit-wide bookings and billings, each as
established by the Chief Executive Officer. The weighting of this Business
Unit-wide objective is based on the Participant’s position. Where a range has
been established, the actual weighting is determined by the Participant’s
Supervisor.

 

Position

--------------------------------------------------------------------------------

   Weight


--------------------------------------------------------------------------------

Vice Presidents

   40%

Other Eligible Positions

   20-30%

 

  b. Each Participant in a corporate functional group rather than a Business
Unit will have as a quarterly objective the achievement of a level of
Company-wide bookings, billings, and earnings per share, all as established by
the Chief Executive Officer and approved by the Committee. The weighting of this
Company-wide objective is dependent on the Participant’s position. Where a range
has been established, the actual weighting is determined by the Participant’s
Supervisor.

 

Position

--------------------------------------------------------------------------------

   Weight


--------------------------------------------------------------------------------

President and Chief Executive Officer

Chief Operating Officer

Chief Financial Officer

   50%
50%
30%

Vice President

   40%

Other Eligible Positions

   20-30%

 

88



--------------------------------------------------------------------------------

  c. Each quarter the Chief Executive Officer will disseminate general strategic
objectives to the Managers. The Mangers will, in turn, disseminate their
tactical plans and objectives to the Supervisors to assist in the development of
Participants’ MITs.

 

  d. MITs are generally to be established in a manner so as to be specific,
measurable, and time specific. MITs should be attainable and realistic but also
provide some challenge to achieve results above the norm.

 

  e. In addition to the Business Unit-wide or Company-wide objective referred to
and weighted as provided above, each Participant’s quarterly MITs will include
individual performance goals related to technical, operational, financial,
and/or managerial matters such as

 

  •   research and development

 

  •   product development cycle time

 

  •   patent activity

 

  •   design wins, in terms of customer programs or reference designs

 

  •   operations performance

 

  •   systems improvements

 

  •   supplier contracts or issues

 

  •   production contracts or issues

 

  •   customer contracts or issues

 

  •   foundry management

 

  •   supply chain management

 

  •   inventory control

 

  •   manufacturing efficiencies, including improvement of variances

 

  •   quality and reliability

 

  •   order fulfillment and delivery performance

 

  •   sales support

 

  •   marketing to key customers

 

  •   obtaining new customers

 

  •   customer support, including application matters

 

  •   achievement of cost savings

 

  •   budget achievement

 

  •   free cash flow

 

  •   working capital

 

  •   return on equity

 

  •   return on sales

 

  •   return on assets

 

  •   margin improvements

 

  •   investor relations

 

  •   corporate governance

 

  •   filling key positions

 

  •   legal matters

 

  •   strategic initiatives

 

The cumulative weighting of such individual performance goals together with the
weighting of the Company-wide objective or the weighting of the Business
Unit-wide objective, as applicable, shall total to 100% for each Participant.
The actual weighting of a Participant’s individual performance goals shall be
determined by the Participant’s Supervisor. The actual weighting of the Chief
Executive Officer’s individual performance goals shall be determined by the
Committee.

 

89



--------------------------------------------------------------------------------

  f. Changes or substitutions in objectives and/or weighting must have the
endorsement of both the Participant’s Manager and either the Chief Operating
Officer (with respect to Participants in a Business Unit) or the Chief Executive
Officer (with respect to Participants in corporate functional groups and members
of the Section 16 Group). Such changes with respect to the Chief Executive
Officer shall require the approval of the Committee. No changes will be
permitted after the start of the third month of the quarter.

 

  3. Scoring of MITS

 

After the end of each fiscal quarter, each Participant’s performance against the
MITs established for the quarter shall be assessed by the Participant’s
Supervisor. Quarterly MITs scoring for the Chief Executive Officer shall be
performed the Committee. From time to time the Chairman of the Board may assist
the Committee in review of the Chief Executive Officer’s performance.

 

  a. Objectives may be evaluated on a partial credit basis.

 

  b. A Participant may receive a quarterly MITs score in excess of 100% based
upon exceptional performance, but only with the review and approval of (a) the
Participant’s Manager and endorsement of either the Chief Operating Officer
(with respect to Participants in Business Units) or Chief Executive Officer
(with respect to Participants in corporate functional groups and members of the
Section 16 Group) or (b) the Committee, with respect to the Chief Executive
Officer.

 

  4. After the end of the Plan Year, each Participant’s quarterly MITs scores
shall be averaged to arrive at the Participant’s Individual Performance Factor.

 

  5. The Individual Performance Factor for any Participant, or group of
Participants may be adjusted, upward or downward, at the discretion of the Chief
Executive Officer or the Committee.

 

D. ORGANIZATIONAL PERFORMANCE FACTORS

 

  1. At the time the bonus pool is established by the Committee, the Committee
will also determine the percentage of the Business Plan that must be achieved
for 100% payout of the bonus pool and for payout at higher or lower levels. In
most circumstances, 100% achievement of the Business Plan will equate to a 100%
payout of the bonus pool. However, in some cases the Committee may set a higher
requirement. For example, the Committee may require that 105% of the Business
Plan be obtained for a payout of 100% of the bonus pool. The Committee will make
a similar determination with respect to the Business Plan of each Business Unit.

 

  2. After the end of each Plan Year, the actual performance of the Company will
be compared to the Business Plan. The percentage of Plan achieved will be
equated to the payout criteria previously established by the Committee to
determine the “Corporate Performance Factor”. The Corporate Performance Factor
may be adjusted upward or downward at the discretion of the Chief Executive
Officer.

 

  3. After the end of each Plan Year, the actual performance of each Business
Unit will be compared to the Business Plan for the Business Unit. The percentage
of Plan achieved by the Business Unit will be equated to the payout criteria
previously established by the Committee to determine the “Business Unit
Performance Factor”. The Business Unit Performance Factor for any Business Unit
may be adjusted upward or downward at the discretion of the Chief Executive
Officer.

 

  4. The Corporate Performance Factor and the Business Unit Performance Factors
may be adjusted, upward or downward, at the discretion of the Committee.

 

 

90